DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	There are references which teach systems and methods of performing voice translation during conversations of calls between communications devices of calling party and callee. The closest references are Albright et al. (US 2013/0326347), Furukawa et al. (US 2019/0303443), Talwar et al. (US 2009/0248392), Kim et al. (US 2017/0147558), Golan et al. (US 2017/0270103), Trehan (US 2021/0312143), etc. (see “Notice of References Cited” for more details).
	Albright et al. teaches device 102, as shown in figures 1 and 2, allowing a user to select and to set a language or set of languages for either incoming or outgoing calls which he or she receives or dials. The device 102 automatically presents the selected language from the plurality of languages previously set in response to the call received and dialed.
	Furukawa et al. teaches a communication device that estimates a sound source direction obtained at microphone array in order to identify an utterer or a conversation partner. Furukawa et al. teaches a communication device comprising an interface, such as a button or tough screen which allows a user to select a start of translation. Acoustic signals from the conversation are translated into text and displayed to the user and 
	Talwar et al. teaches an apparatus and method for facilitating language learning in instant messaging (IM) through simultaneous presentation of the original IM message used by sender and a translated foreign language used by a recipient. The translations can be textual translations and/or audible translations.  Talwar et al. teaches a contact list which can be used to locate the sender with an interest in a specific language. Once an appropriate user is selected, an interface of the apparatus can be presented to the sender to start an IM session or a voice call. The sender may enter an IM message via a keyboard, starting speaking a command or dialing a phone number to initiate a voice call. The interface translates the original inputted IM message and acoustic signals into foreign language and transmits the translated foreign language to the recipient. 
	Kim et al. teaches a multilingual interpretation and translation apparatus for automatically setting a translation target language which enables to communicate with the other party. The multilingual interpretation and translation apparatus can be configured or installed in a user terminal and a terminal of the other party to have the same or similar configuration. Kim et al. teaches the multilingual interpretation and translation apparatus comprising a communicable language list which a user to select a use language of the other party for translating and transmitting to the other party.
	Golan et al. teaches the features of switching between call interface and translation interface on users’ device, by an IP telephone system 120, for translating different languages between the calling party and called party. Golan et al. failed to 
	Trehan teaches a real-time translation system and method for switching from call interface to a translation interface by a voice command, pressing a button or tough screen. However, Trehan’s priority date (Provisional application filed on 04/01/2020) is behind the priority date of the instant application (CN 201811198981.X filed on 10/15/2018).
	The closest prior art found as listed above disclose various translation systems and methods having the features in different systematic constructions and with different purposes and functions, and thus they are not disclosed or suggest the translation method, implemented by the electronic device as recited in the instant application.
	Therefore, the prior art, single or in combination, failed to clearly teach or fairly suggest a combination of features of a first electronic device, as well as, logical steps of a method implemented by the first electronic device, as recited in and connected to each of the independent claims 1 and 10 in the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: March 2022